Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 1 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 2 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 3 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 4 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 5 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 6 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 7 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 8 of 9
Case 2:15-ap-01679-RK   Doc 443 Filed 10/09/18 Entered 10/09/18 15:55:03   Desc
                          Main Document    Page 9 of 9
